DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.
Formal Matters
Applicant’s amendments and arguments along with the declaration filed on February 12, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-18 and newly added claims 19-21 are pending.  Claims 1-9 and newly added claims 19-21 are under consideration in the instant office action. Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. Applicant’s 
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claim 1-9 and newly added claims 19-21 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. (WO 2011/159626, IDS reference).
Applicant Claims

Applicant claims a hydroxypropyl methyl cellulose acetate succinate.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Miller et al. disclose polymers of hydroxypropyl methyl cellulose acetate succinate (HPMCAS) with unique degrees of substitution of hydroxypropoxy, methoxy, acetyl, and succinoyl groups. When used in making compositions comprising a low- solubility active agent and such polymers, the polymers provide increased aqueous concentrations and/or improved physical stability of the active agent (see abstract). Miller et al. disclose on page 11, lines 10-15 

    PNG
    media_image1.png
    159
    560
    media_image1.png
    Greyscale


Miller et al. disclose on table 3 as follows:


    PNG
    media_image2.png
    214
    643
    media_image2.png
    Greyscale

Miller et al. disclose on table 2 as follows:

    PNG
    media_image3.png
    515
    636
    media_image3.png
    Greyscale

The HPMCAS-K(1)-K(3) all have molecular weights that meet the requirements of claim 1. Molecular weight is the sum of the atomic weights of the atoms in a molecule. As used herein with respect to polymers, the terms molecular weight, average molecular weight, mean In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). Embodiments of pharmaceutical compositions including a low- solubility active agent and an HPMCAS polymer are disclosed. The amount of the polymer relative to the amount of active agent present in the disclosed pharmaceutical compositions depends on the active agent and combination of substituent levels on the polymer and may vary widely from an active agent-to-polymer weight ratio of from 0.01 to 100 (e.g. , 1 wt active agent to 99 wt active agent). In most cases it is preferred that the active agent-to-polymer ratio is greater than 0.05 (4.8 wt active agent) and less than 20 (95 wt active agent).  In a preferred embodiment, the composition has a high loading of active agent. By "high loading of active agent" is meant that the pharmaceutical composition comprises at least 40 wt active agent. Preferably, the pharmaceutical composition comprises at least 45 wt active agent, and more preferably at least 50 wt active agent. Such high loadings of  HPMCAS. In other embodiments, the amount of active agent may range from 0.1 wt to 80 wt%, or from 0.1 to 60 wt%, or from 1 to 40 wt . The amount of HPMCAS may range from 20 wt% to 99.9 wt%, 40 wt% to 99.9 wt% or from 60 wt% to 99 wt%. In still another embodiment, the dispersions have the following composition: from 0.1 to 80 wt% active agent, and from 20 to 99.9 wt% HPMCAS. In yet another embodiment, the dispersions have the following composition: from 0.1 to 60 wt% active agent, and from 40 to 99.9 wt% HPMCAS. In another embodiment, the dispersions have the following composition: from 1 to 40 wt% active agent, and from 60 to 99 wt% HPMCAS. A solid solution is formed when at least one solid component is molecularly dispersed within another solid component, resulting in a homogeneous or substantially homogeneous solid material. A solid solution may be formed, for example, by completely or substantially completely dissolving two solid components in a liquid solvent and then removing the liquid solvent to produce the solid solution. In another embodiment, the solid dispersion may be formed as a coating on an appropriate substrate. For example, the solid dispersion may be coated onto multiparticulates having diameters ranging from 50 μιη to 5,000 μιη. In another example, the solid dispersion may be coated onto a tablet or capsule. In still another embodiment, the solid dispersion may be formed into a layer that is incorporated into a tablet.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Miller et al. teach the amount of ingredients recited in claim 6 in overlapping and obvious manner.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was made to optimize the amount of ingredients as recited because Miller teach the ingredients in overlapping manner. In the case where the claimed ranges of the molar percentage of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). An ordinary skilled artisan would have had a reasonable chance of success in producing the instant invention by following the teachings Miller et al. since Miller et al. teach all of the elements of claims 1-9.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Applicant’s arguments
Applicant argues that First, Applicant submits that Miller taught away from the DS(methoxyl) values (from 1.6 to 2.05) recited in claim 1. Applicant notes Miller’s HPMCAS has DS(methoxyl) < 1.45. (See Miller, page 2, lines 15-18). Miller taught that HPMCAS with DS(methoxyl) less than or equal to 1.45 is desirable and has superior utility for pharmaceutical formulations comparing with HPMCAS having higher DS(methoxyl) values. (See Miller, page 14, lines 7-11).
The above assertions are not found persuasive because Miller et al. indeed teach for instance on page 2 as follows:

    PNG
    media_image4.png
    426
    770
    media_image4.png
    Greyscale

It is clear that DSM≤1-45 which encompasses 1.6 to 2.05.
Applicant argues that Second, Applicant submits that HPMCAS polymers having molecular weight My of at least 220,000 Dalton and DS(methoxyl) of from 1.6 to 2.05 not necessarily have a viscosity of up to 50 mPases in acetone. For example, HPMCAS polymer of Comparative Example A has molecular weight My of 270,000 Dalton and DS(methoxyl) of 1.83. However, it has viscosity of 638 mPases in acetone. (See specification of the present application, Table 2). For another example, HPMCAS polymer of Comparative Example H has molecular weight My of 248,000 Dalton and DS(methoxyl) of 1.93. However, it has viscosity of 74 mPases in acetone. (Id.) For yet another example, HPMCAS polymer of Comparative Example I has molecular weight My of 266,000 Dalton and DS(methoxyl) of 1.91. However, it has viscosity of 87 mPaes in acetone. (Id.) For yet another example, HPMCAS polymer of Comparative Example Applicant argues that Applicant has demonstrated by repetition of HPMCAS-K(l), HPMCAS-K(2) and HPMCAS-K(3) that these HPMCAS do not have the viscosity as recited in claim 1. (See specification of the present application, Comparative Example N, Comparative Examples 0-1 and 0-2 and Comparative Examples P-1 and P-2 at pages 23 and 24 and in Table 2 at page 28). These Comparative Examples demonstrated that HPMCAS-K(l), HPMCAS-K(2) and HPMCAS-K(3) were not even sufficiently soluble in acetone. Hence, they cannot have the viscosity as recited in claim 1 as solubility is a requirement for a meaningful viscosity measurement. Applicant also submits concurrently herewith a Declaration under 37 C.F.R. §1.132 to confirm that HPMCAS-K(l), HPMCAS-K(2) and HPMCAS-K(3) do not have the viscosity as recited in claim 1. In view of the Comparative Examples and Declaration as discussed above, it is clear that HPMCAS-K(l), HPMCAS-K(2) and HPMCAS-K(3) do not necessarily have the viscosity characteristics as recited in claim 1. Applicant notes MPEP §2112 IV states: “[i]n relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” MPEP §2112 IV also states: “[t]he fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.”

Applicant argues third, claim 1 recites “a molar ratio of aliphatic carboxylic acid to succinic anhydride of up to 12/1”. Applicant submits that Miller failed to teach or fairly suggest such element of claim 1.
These assertions are not found persuasive because one can calculate from table 2 of Miller acetyl to succinoyl for instance 11.0-12.2 for the acetyl group to 5.3-7.6 to the succinoyl group which overlap in scope.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619